UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6616



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,
          versus


CYRIACUS AKAS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-91-305, CA-00-985-JFM)


Submitted:   August 10, 2000             Decided:   September 15, 2000


Before MURNAGHAN* and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cyriacus Akas, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
       Judge Murnaghan was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

     Cyriacus Akas appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).   Although

Akas’ § 2255 motion was a successive motion, the district court

denied it as untimely filed.   Because Akas did not obtain authori-

zation from this court to file the motion in the district court,

the district court did not have jurisdiction to consider it.    See

Romandine v. United States, 206 F.3d 731, 734 (7th Cir. 2000);

United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000); Hernandez

v. Campbell, 204 F.3d 861, 866 (9th Cir. 2000); United States v.

Barrett, 178 F.3d 34, 41 (1st Cir. 1999), cert. denied, 120 S. Ct.

1208 (2000); Lopez v. Douglas, 141 F.3d 974, 975-76 (10th Cir.),

cert. denied, 525 U.S. 1024 (1998); Williams v. Hopkins, 130 F.3d

333, 336 (8th Cir. 1997); Hill v. Hopper, 112 F.3d 1088, 1089 (11th

Cir. 1997).   We therefore deny a certificate of appealability and

dismiss the appeal.    See 28 U.S.C.A. §§ 2244, 2255 (West Supp.

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2